EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Halloran on 03/02/2021.

The application has been amended as follows: 

The abstract has been replaced with:
 --- The disclosure provides an exercise device comprising a weighted head and handle to simulate swinging a sledgehammer without causing the damage typically resulting from a sledgehammer having a solid head or hammer portion attached to a handle. Some embodiments provide quick release connectors between the weighted head and the handle. Methods for producing and using the weighted head and handle are also disclosed. ---


	Claim 1 has been amended as follows:
	On line 2, “the device” has been amended to ---the exercise device---
	On line 3, “a handle” has been amended to ---the handle---

	On lines 9-10 “each end” has been amended to ----each of the top and bottom ends---
On line 10, “said screw threads” has been amended to ---said interior and exterior screw threads---
On line 22, “at least” has been deleted
On lines 22-23, “the screw threads” has been amended to ---the interior and exterior screw threads---
On line 26, “at least” has been deleted
On line 39, “of the first and second set of washers” has been amended to ----of the first and second set of one or more washers and/or one or more nuts---
On line 47, “holes” has been amended to ---holes and a pin configured to engage the at least two holes---

Claim 15 has been amended as follows:
On line 2, “the device” has been amended to ---the exercise device---
On line 3, “that surface” has been amended to ----the solid surface---

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/             Primary Examiner, Art Unit 3784